             Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
GROSSMAN ENTERPRISES LLC,                                              :
                                                                       :
                                                                       :
                   Plaintiff,                                              Index No.: 1:20-cv-03023
                                                                       :
                                                                       :
                                                                       :
         -against-
                                                                       :
                                                                       :   COMPLAINT
HUBBARD BROADCASTING, INC.,                                            :
REELZCHANNEL, LLC, AMS PICTURES, INC.,                                 :   DEMAND FOR JURY TRIAL
ZUMA PRESS, INC., SHUTTERSTOCK, INC., REX                              :
FEATURES LIMITED, GETTY IMAGES, INC., NYP :
HOLDINGS, INC., and JOHN DOES 1-100,                                   :
                                                                       :
                                                                       :
                   Defendants.                                         :
-----------------------------------------------------------------------x

        Plaintiff Grossman Enterprises LLC (“GEL”), by and through its attorneys, bring this

action against Defendants Hubbard Broadcasting, Inc. (“HBI”), ReelzChannel, LLC (“Reelz”),

AMS Pictures, Inc. (“AMS”), Zuma Press, Inc. (“Zuma”), Shutterstock, Inc. (“Shutterstock”), Rex

Features Limited (“Rex”), Getty Images, Inc. (“Getty”), NYP Holdings, Inc. (“NYP”), and John

Does 1-100 (all of the foregoing parties not GEL collectively referred to hereinafter as

“Defendants”), and alleges as follows:

                                       NATURE OF THE ACTION

        1.       This is an action for direct copyright infringement, contributory copyright

infringement, the distribution of false Copyright Management Information, the alteration or

removal of Copyright Management Information, false designation of origin, false advertising, and

unjust enrichment. Plaintiff GEL brings this action in response to the knowingly unauthorized

uses of GEL’s original, copyrighted photographs by the defendants without GEL’s knowledge or

consent.



                                                         1
            Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 2 of 32



       2.      GEL is a limited liability company organized for the principal purpose of managing

the licensing and archiving of photographic and other works created by the award-winning

photographer Henry Grossman (“Grossman”). GEL is the assignee of Grossman’s copyrighted

works as further described below.

       3.      GEL’s photographic archive includes various photographs, authored by Grossman,

of Robert Durst (“Durst”), Durst’s former wife Kathleen McCormack (a/k/a Kathie Durst)

(“McCormack”), and Susan Berman (“Berman”), a former friend of Durst. These include a

photograph of Durst and McCormack, which is registered with the U.S. Copyright Office under

registration number VAu 1-198-322 (“Photo 1”), and a photograph of Durst, McCormack, and

Berman, which is registered with the U.S. Copyright Office under registration number VA 1-945-

060 (“Photo 2”) (Photo 1 and Photo 2 are collectively referred to hereinafter as the “Photographs”).

       4.      The Photographs were taken by Grossman at a November 1981 book party for

Berman at the iconic New York restaurant Sammy’s Roumanian Steakhouse, and they were

developed and completed by Grossman in early 1982.

       5.      GEL is the assignee and sole owner of the copyright registrations in the

Photographs.

       6.      GEL sells print versions of its copyrighted photographs and has an active licensing

operation for its photographs.

       7.      GEL recently discovered unauthorized uses of the Photographs in connection with

a television episode titled “Robert Durst,” Season 3, Episode 4 of a television series titled Murder

Made Me Famous (the “Program”), which, on information and belief, first aired on April 15, 2017.

The Program focused on the allegations and investigations into the alleged murders of McCormack

and Berman, allegedly by Durst.




                                                 2
            Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 3 of 32



       8.      Defendants HBI and Reelz are distributors and broadcasters of the Program.

       9.      Defendant AMS is the producer of the Program.

       10.     According to information recently provided to GEL, AMS alleges that it obtained

the Photographs by license from some combination of defendants Zuma, Shutterstock, Rex, Getty,

and NYP. Those parties did so without the authorization or knowledge of GEL.

       11.     In addition, on information and belief, defendants Zuma, Shutterstock, Rex, Getty,

and NYP appear to have also licensed the Photographs to other unknown third parties, without the

authorization or knowledge of GEL.

       12.     On information and belief, defendant NYP also knowingly and intentionally

misattributed authorship of the Photographs to a different photographer named Robert Karp

(“Karp”), and defendant NYP also knowingly and intentionally misattributed ownership of the

Photographs to itself. In addition, on information and belief, NYP altered the nature, quality and

characteristics of the Photographs as described more fully below.

       13.     Further, on information and belief, at least some of the other Defendants, including

defendant Getty, were aware that such designation of Karp as the author and NYP as the owner

were false.

       14.     According to information recently provided to GEL, defendant AMS has purported

to license the Photographs to Reelz and HBI, without the knowledge of or authorization from GEL.

       15.     Defendants have reproduced, distributed, and publicly displayed the Photographs

without knowledge or authorization from GEL.

       16.     On information and belief, defendant NYP created unauthorized derivative works

of the Photographs without the knowledge of or authorization from GEL.




                                                3
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 4 of 32



       17.     On information and belief, Defendants had knowledge of Grossman’s status as the

author of the Photographs and were on notice of prior uses of the Photographs which contained

Copyright Management Information (“CMI”) as defined under 17 U.S.C. § 1202(c). Defendants,

in licensing, distributing, and publicly displaying the Photographs, failed to include such CMI and

instead misattributed the origin of the Photographs to various individuals or entities other than

GEL or Grossman.

       18.     The collective actions of Defendants have deprived GEL of substantial revenue and

have caused GEL significant monetary, commercial, and reputational harm. GEL brings this

action to recover its damages and to put an end to Defendants’ unlawful acts.

                                            PARTIES

       19.     GEL is a New York limited liability company, with its principal place of business

in New York, New York.

       20.     HBI is a Minnesota corporation engaged in the business of media distribution and

transacts significant business in New York, with its principal place of business in St. Paul,

Minnesota.

       21.     Reelz is a Delaware limited liability company, registered to do business in New

York, engaged in the business of media distribution and transacts significant business in New

York, with its principal place of business in Albuquerque, New Mexico. Reelz is a subsidiary of

HBI.

       22.     AMS is a Texas corporation engaged in the business of media production and

transacts significant business in New York, with its principal place of business in Dallas, Texas.




                                                 4
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 5 of 32



        23.    Zuma is a California corporation, engaged in the business of media licensing and it

transacts significant business in New York, with its principal place of business in San Clemente,

California.

        24.    Shutterstock is a Delaware corporation, registered to do business in New York,

engaged in the business of media licensing, with its principal place of business in New York, New

York.

        25.    Rex is a United Kingdom private limited company engaged in the business of media

licensing and transacts a significant amount of business in New York, with its principal place of

business in London, England. Rex is a subsidiary of Shutterstock.

        26.    Getty is a Delaware corporation, engaged in the business of media licensing and

transacts a significant amount of business in New York, with offices in New York, New York.

        27.    NYP is a Delaware corporation, registered to do business in New York, engaged in

the business of media distribution, with its principal place of business in New York, New York.

NYP is the publisher of the media publication the New York Post.

        28.    The identities of the John Doe Defendants are unknown to GEL at this time, but on

information and belief they consist of entities who have taken unauthorized licenses from one or

more of the other defendants in this action.

                                JURISDICTION AND VENUE

        29.    This action arises under the U.S. Copyright Act, 17 U.S.C. § 101, et seq., the

Lanham Act, 15 U.S.C. § 1051, et seq., and the laws of the state of New York.

        30.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a) and (b), and 1367, and 15 U.S.C. § 1121(a).




                                                5
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 6 of 32



       31.     GEL’s claims arise from and are related to HBI’s continuous and systematic

contacts with the State of New York. This Court has jurisdiction over HBI pursuant to N.Y.

C.P.L.R. § 302(a) because HBI transacts business within the State of New York and has committed

tortious acts against GEL within the State of New York, causing injury to GEL within the State of

New York. On information and belief, HBI regularly does or solicits business, engages in a

persistent course of conduct, or derives substantial revenue from goods used or consumed or

services rendered in the State of New York. HBI further derives substantial revenue from interstate

or international commerce and expected or reasonably should have expected its tortious acts to

have consequences in the State of New York.

       32.     GEL’s claims arise from and are related to Reelz’s continuous and systematic

contacts with the State of New York. This Court has jurisdiction over Reelz pursuant to N.Y.

C.P.L.R. § 302(a) because Reelz transacts business within the State of New York and has

committed tortious acts against GEL within the State of New York, causing injury to GEL within

the State of New York. On information and belief, Reelz regularly does or solicits business,

engages in a persistent course of conduct, or derives substantial revenue from goods used or

consumed or services rendered in the State of New York. Reelz further derives substantial revenue

from interstate or international commerce and expected or reasonably should have expected its

tortious acts to have consequences in the State of New York.

       33.     GEL’s claims arise from and are related to AMS’ continuous and systematic

contacts with the State of New York. This Court has jurisdiction over AMS pursuant to N.Y.

C.P.L.R. § 302(a) because AMS transacts business within the State of New York and has

committed tortious acts against GEL within the State of New York, causing injury to GEL within

the State of New York. On information and belief, AMS regularly does or solicits business,




                                                6
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 7 of 32



engages in a persistent course of conduct, or derives substantial revenue from goods used or

consumed or services rendered in the State of New York. AMS further derives substantial revenue

from interstate or international commerce and expected or reasonably should have expected its

tortious acts to have consequences in the State of New York.

       34.     GEL’s claims arise from and are related to Zuma’s continuous and systematic

contacts with the State of New York. This Court has jurisdiction over Zuma pursuant to N.Y.

C.P.L.R. § 302(a) because Zuma transacts business within the State of New York and has

committed tortious acts against GEL within the State of New York, causing injury to GEL within

the State of New York. On information and belief, Zuma regularly does or solicits business,

engages in a persistent course of conduct, or derives substantial revenue from goods used or

consumed or services rendered in the State of New York. Zuma further derives substantial revenue

from interstate or international commerce and expected or reasonably should have expected its

tortious acts to have consequences in the State of New York.

       35.     This Court has jurisdiction over Shutterstock because it is a domiciliary of, has

business operations headquartered in, and transacts a significant amount of business in, New York,

New York.

       36.     GEL’s claims arise from and are related to Rex’s continuous and systematic

contacts with the State of New York. This Court has jurisdiction over Rex pursuant to N.Y.

C.P.L.R. § 302(a) because Rex transacts business within the State of New York and has committed

tortious acts against GEL within the State of New York, causing injury to GEL within the State of

New York. On information and belief, Rex regularly does or solicits business, engages in a

persistent course of conduct, or derives substantial revenue from goods used or consumed or

services rendered in the State of New York. Rex further derives substantial revenue from interstate




                                                7
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 8 of 32



or international commerce and expected or reasonably should have expected its tortious acts to

have consequences in the State of New York.

        37.    This Court has jurisdiction over Getty because it has business operations

headquartered in, and transacts a significant amount of business in, New York, New York.

        38.    This Court has jurisdiction over NYP because it is a domiciliary of, has business

operations headquartered in, and transacts a significant amount of business in, New York, New

York.

        39.    Venue is proper pursuant to 28 U.S.C. § 1391.

                                      BACKGROUND FACTS

        40.    Born in 1936, Grossman is one of America’s most prolific and well-known

professional and published photographers. Grossman is particularly known for his portraits of

prominent world figures, including but not limited to John F. Kennedy, Robert Kennedy, Henry

Kissinger, Eleanor Roosevelt, Lyndon Johnson, Richard Nixon, The Beatles, Jimi Hendrix,

Leonard Bernstein, Barbara Streisand, Kurt Vonnegut, Meryl Streep, and scores of other

politicians and performing artists.

        41.    In November 1981, Grossman authored a series of photographs taken at a book

party for Berman at the iconic New York restaurant Sammy’s Roumanian Steakhouse, including

the Photographs of Durst, McCormack and Berman in this case, which he developed and

completed in early 1982. This was a private event to which, on information and belief, no other

photographers were invited and at which none were present except for Grossman..

        42.    Photo 1 features Durst and McCormack and is registered with the U.S. Copyright

Office under Reg. No. VAu 1-198-322 with an effective date of January 9, 2015. A copy of Photo

1 and its associated Certificate of Registration are attached hereto as Exhibit A.




                                                 8
           Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 9 of 32



         43.   Photo 2 features Durst, McCormack, and Berman, and is registered with the U.S.

Copyright Office under Reg. No. VA 1-945-060 with an effective date of January 9, 2015. A copy

of Photo 2 and its associated Certificate of Registration are attached hereto as Exhibit B.

         44.   On or around March 30, 2015, Grossman and GEL entered into an assignment

agreement, whereby Grossman transferred to GEL all of his right, title, and interest in the

Photographs, including, but not limited to, all of his interest in the copyrights therein, all renewals

and extensions of such copyrights, as well the interest in all works based on, derived from, or

incorporating the Photographs (the “2015 Assignment”). The 2015 Assignment further transferred

to GEL all causes of action relating to the Photographs. A copy of the 2015 Assignment is attached

hereto as Exhibit C.

         45.   As the Photographs were authored by Grossman prior to the 2015 Assignment, on

or about March 30, 2015, the Photographs, and all intellectual property rights therein, became the

sole and exclusive property of GEL.

         46.   In March 2020, GEL discovered that the Photographs were being used in

connection with the Program, which it learned was being distributed by HBI through its subsidiary,

Reelz.

         47.   The Program featured derivative works of Photo 1 and Photo 2. The infringing uses

are attached hereto as Exhibit D.

         48.   On information and belief, as it appeared in the Program, Photo 1 had been digitally

altered by one or more of the Defendants by cropping the photograph to isolate the image of

McCormack. This unauthorized derivative work shall be hereinafter referred to as “Derivative

Work (McCormack).” (Compare, Exhibit A, at 3 (Photo 1), with, Exhibit D, at 3, 5-7 (Derivative

Work (McCormack))).




                                                  9
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 10 of 32



         49.   On information and belief, as it appeared in the Program, one or more of the

Defendants digitally altered both of the Photographs to create a composite photograph containing

elements taken from Photo 1 and Photo 2. In particular, on information and belief, Photo 1 was

cropped to isolate the image of Durst, and Photo 2 was cropped to isolate the image of McCormack,

and the isolated image of Durst from Photo 1 was then flipped along its vertical axis and elongated,

and thereafter was combined with the isolated image of McCormack from Photo 2, to create a

composite photograph as though Durst and McCormack were posing for a photograph together.

This unauthorized derivative work shall be hereinafter referred to as “Derivative Work

(Composite).” (Compare, Exhibit A, at 3 (Photo 1), 5 (Photo 2), with, Exhibit D, at 2, 4 (Derivative

Work (Composite))).

         50.   Derivative Work (McCormack) and Derivative Work (Composite) were created

without the knowledge or authority of GEL.

         51.   Based on information provided to GEL on April 10, 2020, it appears that Derivative

Work (McCormack) and Derivative Work (Composite) were prepared by NYP as further described

below.

         52.   On information and belief, the Program first aired on April 15, 2017, is likely to

have re-aired on more than one occasion since that time, and has been made available online and

for streaming on demand on multiple occasions.

         53.   GEL has since discovered that the Program was produced by AMS.

         54.   GEL has further discovered that Derivative Work (McCormack), which is an

unauthorized derivative work of Photo 1, was purportedly licensed to AMS by Zuma.

         55.   Zuma purportedly received Derivative Work (McCormack) from Rex, which is a

wholly owned subsidiary of Shutterstock.




                                                10
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 11 of 32



       56.     Derivative Work (Composite) was purportedly licensed to AMS by Getty.

       57.     On information and belief, Getty received Derivative Work (Composite) from

NYP.

       58.     Although various other parties have infringed the copyrights in the Photographs in

the past, and some of those parties obtained retroactive licenses upon payment to Grossman or

GEL, the only authorized license by Grossman or GEL of either Photo 1 or Photo 2 was a license

in 2002 to a media publication called Talk Magazine, which first published Photo 2. That licensed

use included CMI identifying Grossman as its author. The publication of Photo 2 by Talk

Magazine in 2002 is attached hereto as Exhibit E.

       59.     Photo 1 and Photo 2 are a part of the same photographic series authored by

Grossman, as indicated by the Photographs’ setting, style, artistic direction, quality, and subjects.

       60.     On information and belief, Defendants were on notice that the Photographs were

authored by Grossman, and intentionally removed and altered the Photographs’ CMI.

       61.     On information and belief, Defendants further knowingly provided and distributed

CMI that was false.

       62.     In particular, Defendants HBI, Reelz, and AMS publicly displayed and distributed

Derivative Work (McCormack), which is an unauthorized derivative work of Photo 1, with the

representation that it was owned by Defendants Rex and Shutterstock, as shown on page 3 of

Exhibit F, attached hereto.

       63.     Defendants HBI, Reelz, and AMS publicly displayed and distributed Derivative

Work (Composite), which is an unauthorized derivative work of Photo 1 and Photo 2, with the

representation that it was owned by Getty. (See Exhibit F, at 2).




                                                 11
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 12 of 32



       64.     Defendants Zuma, Shutterstock, and Rex publicly displayed, distributed, and

licensed Derivative Work (McCormack) with the representation that it was owned by them or they

were authorized to license it.

       65.     Defendants Zuma, Shutterstock, and Rex falsely held themselves out to the public

as authorized licensors of Derivative Work (McCormack).

       66.     Defendant Getty publicly displayed, distributed, and licensed Derivative Work

(Composite) with the representation that it was owned by NYP.

       67.     Defendant NYP publicly displayed, distributed and licensed the Derivative Work

(McCormack) and Derivative Work (Composite) while holding itself out to the public as the owner

of the same.

       68.     Defendants Getty and NYP falsely held themselves out to the public as authorized

licensors of Derivative Work (Composite).

       69.     Furthermore, defendants Getty and NYP further falsified the information on

Derivative Work (Composite) and altered the nature, quality and characteristics of Photo 1 and

Photo 2 in numerous ways, including at least by: (a) falsely attributing authorship to Karp; (b)

falsely claiming NYP owned the copyright in Derivative Work (Composite); (c) changing the

position of the two subjects by cropping out Berman from Photo 2 and cropping out and changing

the axis of Durst from Photo 1; (d) changing the lighting of the photo; (e) further elongating and

thinning Durst's face from Photo 1 in an attempt to render Derivative Work (Composite) as a

purportedly legitimate stand-alone photo, attempting to further conceal the infringement; (f)

falsely representing the photo was taken on July 15, 1982; and (g) as can be seen from Exhibit G

hereto, by including it in a collection of photographs alleged to have been taken by Karp as part of

something called the New York Post Archive, when a plain view of the various photographs




                                                12
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 13 of 32



credited to Karp are plainly of a different and lower quality than those taken by Grossman. Indeed,

the Photographs could not have been authored by Karp, because on information and belief Karp

was not invited to Berman’s private event where the Photographs were taken, and a review of

Karp’s photographs tends to show that Karp’s photographs were taken mainly at public events to

which the press was specifically invited.

       70.     Each of the actions listed in Paragraphs 46-69, inclusive, were conducted without

the knowledge or permission of GEL, the sole rights owner of the Photographs.

       71.     The representations made by the various Defendants as described in Paragraphs 62-

69 above were false, because Derivative Work (McCormack) and Derivative Work (Composite)

are each a derivative work of one or both of Photo 1 and Photo 2, and GEL as the exclusive owner

of the copyrights in Photo 1 and Photo 2 has the sole authority to create any derivative works of

Photo 1 and 2. Therefore, no other person or entity has the authority to create such a derivative

work, and therefore is not lawfully an owner or licensor of the same.

       72.     On information and belief, and as demonstrated above, Defendants were aware of

Grossman’s status as the author of the Photographs.

       73.     To date, Defendants continue to display, distribute, license, and profit from the

exploitation of, the Photographs, via the licensing and use of Derivative Work (McCormack) and

Derivative Work (Composite) without authorization from, compensation to, or attribution to, GEL.

       74.     GEL now brings this action to enforce its undisputable intellectual property rights

in the Photographs, to enjoin Defendants from further exploitation of the Photographs, and to

recover its monetary damages, costs, and attorneys’ fees flowing from the unauthorized uses of

the Photographs and enforcement of GEL’s copyrights.




                                                13
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 14 of 32



                                  FIRST CLAIM FOR RELIEF

                    Direct Copyright Infringement, 17 U.S.C. § 101, et seq.
                                       All Defendants

        75.     GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 74, inclusive, as though fully set forth herein.

        76.     The Photographs are original copyrightable works. GEL has complied in all

respects with 17 U.S.C. § 101, et seq., and secured the exclusive rights in and ownership of the

Photographs.

        77.     Grossman registered the work titled Durst Photos Vol. 1, Robert Durst, Kathie

Durst & Susan Berman and received from the U.S. Copyright Office Reg. No. VAu 1-198-322

with an effective date of January 9, 2015. This registration includes Photo 1.

       78.     Grossman registered the work titled Robert and Kathie Durst with Susan Berman

and received from the U.S. Copyright Office Reg. No. VA 1-945-060 with an effective date of

January 9, 2015. This registration includes Photo 2.

        79.     On or around March 30, 2015, Grossman executed the 2015 Assignment,

transferring to GEL all of his right, title, and interest in the Photographs, including, but not limited

to, all of his interest in the copyrights therein, all renewals and extensions of such copyrights, as

well the interest in all works based on, derived from, or incorporating the Photographs, in addition

to all causes of action relating thereto. As a result, GEL is the sole and exclusive owner of the

copyrights in the Photographs.

        80.    By the actions alleged above, Defendants have infringed GEL’s copyrights in the

Photographs by the reproduction, public display, distribution, and creation (and reproduction,

public display, and distribution) of unauthorized derivative works of the same, without GEL’s

permission or authorization.



                                                  14
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 15 of 32



         81.    Defendants have done so willfully and intentionally, with full knowledge of GEL’s

copyrights, and in conscious disregard for GEL’s exclusive rights in the Photographs

         82.    As a direct and proximate result of the copyright infringement detailed herein, GEL

has been, and continues to be, damaged in an amount unknown at present and to be determined at

trial.

         83.    As a direct and proximate result of the copyright infringement detailed herein,

Defendants have gained and/or will gain substantial profits as a result of their infringement in an

amount presently unknown and to be determined at trial.

         84.    GEL is entitled to recover its actual damages and any additional Defendants’ profits

not calculated in the computation of its actual damages in an amount to be determined at trial,

pursuant to 17 U.S.C. § 504.

         85.    In the alternative and at its election, GEL is entitled to seek maximum statutory

damages for Defendants’ acts of willful infringement in the amount of $150,000 per work

infringed, for a total of up to at least $300,000, pursuant to 17 U.S.C. § 504(c).

         86.    GEL has no adequate remedy at law to protect its rights in the Photographs and to

prevent Defendants from continuing to infringe the Photographs and injure GEL. To the extent

that the infringement detailed herein persists, GEL will continue to suffer irreparable injury from

Defendants’ conduct as alleged.

         87.    As a direct and proximate result of the copyright infringement detailed herein, GEL

is entitled to preliminary and permanent injunctive relief enjoining and restraining Defendants

from infringing its copyrights, pursuant to 17 U.S.C. § 502.

         88.    In addition, GEL is entitled to its costs, including its attorneys’ fees, pursuant to 17

U.S.C. § 505.




                                                  15
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 16 of 32



                                 SECOND CLAIM FOR RELIEF

                Contributory Copyright Infringement, 17 U.S.C. § 101, et seq.
                Defendants AMS, Zuma, Shutterstock, Rex, Getty, and NYP

         89.   GEL incorporates by reference and realleges Paragraphs 1 through 88, inclusive, as

though fully set forth herein.

         90.   Defendants reproduced, publicly displayed, distributed, and created (and

reproduced, publicly displayed, and distributed) unauthorized derivative works of the Photographs

without authorization from GEL.

         91.   Defendants AMS, Zuma, Shutterstock, Rex, Getty, and NYP (the “Unauthorized

Licensing Defendants”) knew or should have known of the infringing activity of HBI and Reelz.

         92.   The Unauthorized Licensing Defendants induced, caused, enabled, facilitated, or

materially contributed to the infringing activity of HBI and Reelz, namely by engaging in the

unauthorized reproduction, distribution, and licensing of the Photographs, as well as the creation

(and reproduction, public display, and distribution) of the unauthorized derivative works. The

Unauthorized Licensing Defendants provided the tools and support for the infringement by

Defendants HBI and Reelz.

         93.   Through the conduct alleged above, the Unauthorized Licensing Defendants are

contributorily liable for HBI and Reelz’s infringement.

         94.   As a direct and proximate result of the copyright infringement detailed herein, GEL

has been and continues to be damaged in an amount unknown at present and to be determined at

trial.

         95.   As a direct and proximate result of the copyright infringement detailed herein,

Defendants have gained and/or will gain substantial profits as a result of their infringement in an

amount presently unknown and to be determined at trial.



                                                16
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 17 of 32



       96.     GEL is entitled to recover its actual damages and any additional Defendants’ profits

in an amount to be determined at trial, pursuant to 17 U.S.C. § 504.

       97.     In the alternative and at its election, GEL is entitled to seek maximum statutory

damages for Defendants’ acts of willful infringement in the amount of $150,000 per work

infringed, for a total of up to at least $300,000, pursuant to 17 U.S.C. § 504(c).

       98.     GEL has no adequate remedy at law to protect its rights in the Photographs and to

prevent Defendants from continuing to infringe the Photographs and injure GEL. To the extent

that the infringement detailed herein persists, GEL will continue to suffer irreparable injury from

Defendants’ conduct as alleged.

       99.     As a direct and proximate result of the copyright infringement detailed herein, GEL

is entitled to preliminary and permanent injunctive relief enjoining and restraining Defendants

from infringing its copyright, pursuant to 17 U.S.C. § 502.

       100.    In addition, GEL is entitled to its costs, including its attorneys’ fees pursuant to

17 U.S.C. § 505.

                                  THIRD CLAIM FOR RELIEF

                   Distribution of False Copyright Management Information
                    Digital Millennium Copyright Act, 17 U.S.C. § 1202(a)
                                         All Defendants

       101.    GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 100, inclusive, as though fully set forth herein.

       102.    The copyrights in the Photographs are owned exclusively by GEL.

       103.    Defendants knew or should have known that Grossman was the author of the

Photographs.




                                                 17
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 18 of 32



       104.    Despite having this knowledge, Defendants distributed false authorship and

ownership information in connection with the Photographs and derivative works thereof.

       105.    On information and belief, Defendants knowingly provided false CMI with the

intent to induce, enable, facilitate, or conceal copyright infringement of the Photographs.

       106.    On information and belief, Defendants knowingly distributed false CMI with the

intent to induce, enable, facilitate, or conceal copyright infringement of the Photographs.

       107.    On information and belief, Defendants have done so knowing, or with reasonable

grounds to know, that their actions would induce, enable, facilitate, or conceal copyright

infringement with respect to the Photographs.

       108.    GEL has suffered actual damages as a result of the acts complained of herein in an

amount unknown at present and to be determined at trial.

       109.    Defendants have gained profits that are attributable to the acts complained of herein

in an amount unknown at present and to be determined at trial.

       110.    GEL is entitled to recover from Defendants its actual damages and any additional

Defendants’ profits not taken into account in computing their actual damages, pursuant to

17 U.S.C. § 1203(c)(2).

       111.    In the alternative, and at its election, GEL is entitled to recover from Defendants,

for each and every violation of 17 U.S.C. § 1202(a), the extent of which is unknown at present and

which will be proven at trial, statutory damages of up to $25,000 per violation, pursuant to

17 U.S.C. § 1203(c)(3)(B).

       112.    To the extent that the acts complained of herein persist, GEL is entitled to

temporary and permanent injunctive relief to prevent or restrain further violations of

17 U.S.C.§ 1202(a), pursuant to 17 U.S.C. § 1203(b)(1).




                                                18
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 19 of 32



       113.    GEL is entitled to recover its costs from Defendants, pursuant to

17 U.S.C. § 1203(b)(4).

       114.    GEL is further entitled to recover its attorneys’ fees from Defendants, pursuant to

17 U.S.C. § 1203(b)(5).

                               FOURTH CLAIM FOR RELIEF

               Removal or Alteration of Copyright Management Information
                  Digital Millennium Copyright Act, 17 U.S.C. § 1202(b)
                                      All Defendants

       115.    GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 114, inclusive, as though fully set forth herein.

       116.    The copyrights in the Photographs are owned exclusively by GEL.

       117.    Defendants knew or should have known that Grossman was the author of the

Photographs.

       118.    Despite having this knowledge, Defendants intentionally removed or altered CMI

in connection with the Photographs without the authority of GEL and knowing, or with reasonable

grounds to know, that their actions would induce, enable, facilitate, or conceal copyright

infringement with respect to the Photographs.

       119.    On information and belief, Defendants distributed and publicly displayed the

Photographs and derivative works thereof with the knowledge that the CMI was removed or altered

without the authority of GEL and knowing, or with reasonable grounds to know, that their actions

would induce, enable, facilitate, or conceal copyright infringement with respect to the

Photographs.

       120.    GEL has suffered actual damages as a result of the acts complained of herein in an

amount unknown at present and to be determined at trial.




                                                19
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 20 of 32



       121.    Defendants have gained profits that are attributable to the acts complained of herein

in an amount unknown at present and to be determined at trial.

       122.    GEL is entitled to recover from Defendants its actual damages and any additional

Defendants’ profits not taken into account in computing their actual damages, pursuant to

17 U.S.C. § 1203(c)(2).

       123.    In the alternative, and at its election, GEL is entitled to recover from Defendants,

for each and every violation of 17 U.S.C. § 1202(b), the extent of which is unknown at present and

which will be proven at trial, statutory damages of up to $25,000 per violation, pursuant to

17 U.S.C. § 1203(c)(3)(B).

       124.    To the extent that the acts complained of herein persist, GEL is entitled to

temporary and permanent injunctive relief to prevent or restrain further violations of

17 U.S.C. § 1202(b), pursuant to 17 U.S.C. § 1203(b)(1).

       125.    GEL is entitled to recover its costs from Defendants, pursuant to

17 U.S.C. § 1203(b)(4).

       126.    GEL is further entitled to recover its attorneys’ fees from Defendants, pursuant to

17 U.S.C. § 1203(b)(5).

                                 FIFTH CLAIM FOR RELIEF

          False Designation of Origin, The Lanham Act, 15 U.S.C. § 1125(a)(1)(A)
                                       All Defendants

       127.    GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 126, inclusive, as though fully set forth herein.

       128.    Grossman is the author of the Photographs, and all rights in the Photographs are

owned exclusively by GEL.




                                                20
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 21 of 32



       129.     GEL offers print copies of the Photographs for sale and licenses them for use by

third parties, and other works similar to the Photographs, to businesses like those of the

Defendants.

       130.     Defendants knew or should have known that Grossman was the author of the

Photographs and that GEL was the owner of the registered copyrights in the Photographs.

       131.     Despite having this knowledge, Defendants misattributed the Photographs and

offered them and derivative works thereof for licensing.

       132.     Defendants HBI, Reelz, and AMS falsely represented that the copyright and

licensing of Photo 1, via Derivative Work (McCormack), was administered by Rex and/or

Shutterstock.

       133.     Defendants HBI, Reelz, and AMS falsely represented that the copyright and

licensing of Photo 1 and 2, via Derivative Work (Composite), was administered by Getty.

       134.     Defendant Getty falsely represented that Derivative Work (Composite) was owned

by NYP.

       135.     Defendant NYP falsely represented to its purported licensees and to the general

public that Photo 1 and Photo 2, via Derivative Work (Composite), were authored by Karp, and

that NYP was the owner of the copyright in the Photographs and derivative works thereof.

       136.     Defendants have falsely represented the origin of the Photographs by attributing

ownership or administration of licensing rights in the Photographs to Rex, Shutterstock, Getty and

NYP in connection with the public display, publication, and licensing of the Photographs and

derivative works thereof to the public.




                                               21
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 22 of 32



       137.    The actions complained of herein are likely to cause confusion or mistake, or to

deceive the public as to the affiliation, connection, or association of the Defendants with GEL in

connection with the Photographs.

       138.    The actions complained of herein are further likely to cause confusion or mistake,

or to deceive the public as to the origin or sponsorship of the Photographs or the approval of the

use of the Photographs.

       139.    Defendants have inserted the Photographs into the stream of commerce by publicly

displaying, distributing, and licensing the Photographs to the public for commercial gain.

       140.    The conduct of Defendants was willful and deliberate.

       141.    GEL has suffered monetary damages because GEL sells prints of and licenses the

Photographs for the precise type of use employed by the Defendants.

       142.    As a direct and proximate result of the misleading and deceptive conduct of

Defendants, GEL has been, and continues to be, damaged in an amount unknown at present and to

be determined at trial.

       143.    As a direct and proximate result of the misleading and deceptive conduct of

Defendants, Defendants have gained and/or will gain substantial profits in an amount presently

unknown and to be determined at trial.

       144.    The conduct complained of herein constitutes an exceptional case.

       145.    GEL is entitled to recover from Defendants their actual damages, the profits gained

by Defendants, and GEL’s costs of this action, including attorneys’ fees, pursuant to 15 U.S.C.

§ 1117(a).




                                               22
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 23 of 32



                                  SIXTH CLAIM FOR RELIEF

                 False Advertising, The Lanham Act, 15 U.S.C. § 1125(a)(1)(B)
                                        All Defendants

       146.      GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 145, inclusive, as though fully set forth herein.

       147.      Grossman is the author of the Photographs, and all rights in the Photographs are

owned exclusively by GEL.

       148.      Grossman is one of America’s most prolific and well-known professional

photographers.

       149.      GEL sells prints of and offers licenses for the use of the Photographs, and other

works similar to the Photographs, to businesses like those of the Defendants.

       150.      Defendants knew or should have known that Grossman was the author of the

Photographs and that GEL was the owner of the registered copyrights in the Photographs.

       151.      Despite having this knowledge, Defendants Getty and NYP falsely represented that

the Photo 1 and Photo 2, via Derivative Work (Composite), were authored by Karp. (See Exhibit

G).

       152.      On information and belief, Karp is a photographer who is less famous and takes

photographs of a lesser quality than Grossman. (See Exhibit H).

       153.      By falsely attributing Karp as the author of the Photographs, Defendants Getty and

NYP have misrepresented the nature and quality of the Photographs in connection with the

commercial advertising and promotion of the Photographs for license.

       154.      In addition, Defendants Getty and NYP further falsified the information on the

Photographs, via Derivative Work (Composite), and altered their nature, quality and characteristics

in numerous ways, including at least by: (a) falsely attributing authorship to Karp; (b) falsely



                                                 23
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 24 of 32



claiming NYP owned the copyright in them; (c) changing the position of the two subjects by

cropping out Berman from Photo 1 and cropping out and changing the axis of Durst from Photo 2;

(d) changing the lighting of the photo; (e) further elongating and thinning Durst's face from Photo

1 in an attempt to render Derivative Work (Composite) as a purportedly legitimate stand-alone

photo, attempting to further conceal the infringement; (f) falsely representing the photo was taken

on July 15, 1982; and (g) as can be seen from Exhibit G hereto, by including it in a collection of

photographs alleged to have been taken by Karp as part of something called the New York Post

Archive, when a plain view of the various photographs credited to Karp are plainly of a different

and lower quality than those taken by Grossman. Indeed, the Photographs could not have been

authored by Karp, because on information and belief Karp was not invited to Berman’s private

event where the Photographs were taken, and a review of Karp’s photographs tends to show that

Karp’s photographs were taken mainly at public events to which the press was specifically invited.

       155.    On information and belief, as it appeared in the Program, Photo 1 had been digitally

altered by one or more of the Defendants by cropping the photograph to isolate the image of

McCormack, to ultimately create Derivative Work (McCormack). (Compare, Exhibit A, at 3

(Photo 1), with, Exhibit D, at 3, 5-7 (Derivative Work (McCormack))).

       156.    On information and belief, as it appeared in the Program, one or more of the

Defendants digitally altered both of the Photographs to create a composite photograph containing

elements taken from Photo 1 and Photo 2. In particular, on information and belief, Photo 1 was

cropped to isolate the image of Durst, and Photo 2 was cropped to isolate the image of McCormack,

and the isolated image of Durst from Photo 1 was then flipped along its vertical axis and elongated,

and thereafter was combined with the isolated image of McCormack from Photo 2, to ultimately

create Derivative Work (Composite) as though Durst and McCormack were posing for a




                                                24
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 25 of 32



photograph together. (Compare, Exhibit A, at 3 (Photo 1), 5 (Photo 2), with, Exhibit D, at 2, 4

(Derivative Work (Composite))).

       157.    Derivative Work (McCormack) and Derivative Work (Composite) were created

without the knowledge or authority of GEL.

       158.    By digitally altering the Photographs, Defendants have misrepresented the nature,

characteristics, and qualities of the Photographs in connection with the commercial advertising

and promotion of the Photographs for license to the public.

       159.    Defendants have inserted the Photographs into the stream of commerce by publicly

displaying, distributing, and licensing the Photographs to the public for commercial gain.

       160.    The conduct of Defendants was willful and deliberate.

       161.    GEL has suffered monetary damages because GEL licenses the Photographs for the

precise type of use employed by the Defendants.

       162.    As a direct and proximate result of the misleading and deceptive conduct of

Defendants, GEL has been, and continues to be, damaged in an amount unknown at present and to

be determined at trial.

       163.    As a direct and proximate result of the misleading and deceptive conduct of

Defendants, Defendants have gained and/or will gain substantial profits in an amount presently

unknown and to be determined at trial.

       164.    The conduct complained of herein constitutes an exceptional case.

       165.    GEL is entitled to recover from Defendants their actual damages, the profits gained

by Defendants, and GEL’s costs of this action, including attorneys’ fees, pursuant to

15 U.S.C. § 1117(a).




                                               25
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 26 of 32



                              SEVENTH CLAIM FOR RELIEF

                       Unfair Competition based on Misappropriation
                                 New York Common Law
                                      All Defendants

       166.    GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 165, inclusive, as though fully set forth herein.

       167.    Grossman is the author of the Photographs, and all rights in the Photographs are

owned exclusively by GEL.

       168.    GEL offers licenses for the Photographs, and other works similar to the

Photographs, to businesses like those of Defendants.

       169.    Defendants knew or should have known that Grossman was the author of the

Photographs and that GEL was the owner of the registered copyrights in the Photographs.

       170.    Despite having this knowledge, Defendants misattributed the Photographs and

offered them for licensing.

       171.    Defendants HBI, Reelz, and AMS each falsely represented that the copyright and

licensing of the copyright in Photo 1 and Derivative Work (McCormack) was administered by Rex

and Shutterstock.

       172.    Defendant Getty falsely represented that the Photographs and Derivative Work

(Composite) were owned by NYP.

       173.    Defendant NYP falsely represented to its purported licensees and to the general

public that it was the owner of the Photographs and derivative works thereof.

       174.    Defendants have misappropriated the skill, labor, and expenditure of GEL by

distributing, publicly displaying, and licensing GEL’s Photographs and derivative works thereof

without authorization from, or attribution to, Grossman or GEL.




                                                26
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 27 of 32



       175.      Defendants have inserted the Photographs into the stream of commerce by publicly

displaying, distributing, and licensing the Photographs and derivative works thereof to the public.

       176.      The Defendants have done so in bad faith and with a dishonest purpose, to the

Defendants’ commercial advantage and benefit.

       177.      The conduct complained of herein constitutes an exceptional case.

       178.      As a result of the conduct complained of herein, GEL has suffered, and continues

to suffer, monetary damages.

       179.      GEL is entitled to recover from Defendants its actual damages and a disgorgement

of profits in an amount to be proven at trial for injuries sustained as a result of Defendants’ unfair

competition, as well as recovery of attorneys’ fees and costs of this action as permitted by law and

this Court.

       180.      To the extent that Defendants’ actions persist, GEL is additionally entitled to

preliminary and permanent injunctive relief, restraining Defendants from engaging in further acts

constituting unfair competition.

                                EIGHTH CLAIM FOR RELIEF

                                      False Advertising
                             New York General Business Law § 350
                                       All Defendants

       181.      GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 180, inclusive, as though fully set forth herein.

       182.      Grossman is the author of the Photographs, and all rights in the Photographs are

owned exclusively by GEL.

       183.      Grossman is one of America’s most prolific and well-known professional

photographers.




                                                 27
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 28 of 32



         184.   GEL offers licenses for the Photographs, and other works similar to the

Photographs, to businesses like Defendants.

         185.   Defendants knew or should have known that Grossman was the author of the

Photographs and that GEL was the owner of the registered copyrights in the Photographs.

         186.   Despite having this knowledge, Defendants Getty and NYP falsely represented that

the Photographs were authored by Karp.

         187.   By falsely attributing Karp as the author of the Photographs, Defendants Getty and

NYP have materially misrepresented the nature, character, and quality of the Photographs in

connection with the commercial advertising and promotion of the Photographs for license to the

public, as further described above.

         188.   On information and belief, as it appeared in the Program, Photo 1 had been digitally

altered by one or more of the Defendants by cropping the photograph to isolate the image of

McCormack, to ultimately create Derivative Work (McCormack). (Compare, Exhibit A, at 3

(Photo 1), with, Exhibit D, at 3, 5-7 (Derivative Work (McCormack))).

         189.   On information and belief, as it appeared in the Program, one or more of the

Defendants digitally altered both of the Photographs to create a composite photograph containing

elements taken from Photo 1 and Photo 2. In particular, on information and belief, Photo 1 was

cropped to isolate the image of Durst, and Photo 2 was cropped to isolate the image of McCormack,

and the isolated image of Durst from Photo 1 was then flipped along its vertical axis and elongated,

and thereafter was combined with the isolated image of McCormack from Photo 2, to ultimately

create   Derivative Work (Composite) as though Durst and McCormack were posing for a

photograph together. (Compare, Exhibit A, at 3 (Photo 1), 5 (Photo 2), with, Exhibit D, at 2, 4

(Derivative Work (Composite))).




                                                 28
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 29 of 32



       190.    By digitally altering the Photographs, Defendants have misrepresented the nature,

characteristics, and qualities of the Photographs in connection with the commercial advertising

and promotion of the Photographs for license to the public.

       191.    The actions complained of herein are likely to injure the public by causing

confusion, mistake, or deception as to the affiliation, connection, or association of the Defendants

with GEL in connection with the Photographs.

       192.    The actions complained of herein are further likely to injure the public by causing

confusion, mistake, or deception as to the origin or sponsorship of the Photographs or the approval

of the use of the Photographs.

       193.    Defendants have inserted the Photographs into the stream of commerce by publicly

displaying, distributing, and licensing the Photographs to the public for commercial gain.

       194.    The conduct of Defendants was willful and deliberate.

       195.    GEL has suffered monetary damages because GEL licenses the Photographs for the

precise type of use employed by the Defendants.

       196.    As a direct and proximate result of the misleading and deceptive conduct of

Defendants, GEL has been, and continues to be, damaged in an amount unknown at present and to

be determined at trial.

       197.    As a direct and proximate result of the misleading and deceptive conduct of

Defendants, Defendants have gained and/or will gain substantial profits in an amount presently

unknown and to be determined at trial.

       198.    The conduct complained of herein constitutes an exceptional case.

       199.    As a result of the conduct complained of herein, GEL has suffered, and continues

to suffer, monetary damages.




                                                29
         Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 30 of 32



       200.    GEL is entitled to recover from Defendants its actual damages and a disgorgement

of profits in an amount to be proven at trial for injuries sustained as a result of Defendants’ unfair

competition, as well as recovery of attorneys’ fees and costs of this action as permitted by law and

this Court.

       201.    To the extent that Defendants’ actions persist, GEL is additionally entitled to

preliminary and permanent injunctive relief, restraining Defendants from engaging in further acts

constituting unfair competition.

                                   NINTH CLAIM FOR RELIEF

                     Unjust Enrichment (in the alternative to Counts 1-2)
                                     All Defendants

       202.    Plaintiff GEL incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 201, inclusive, as though fully set forth herein.

       203.    Grossman is the author of the Photographs, and all rights in the Photographs are

owned exclusively by GEL.

       204.    GEL offers licenses for the Photographs, and other works similar to the

Photographs, to businesses like Defendants.

       205.    GEL never granted Defendants permission to use or otherwise benefit in any

manner from the Photographs.

       206.    Nevertheless, Defendants benefitted from the public display, distribution,

reproduction, and license of the Photographs at GEL’s expense.

       207.    Defendants further misrepresented to third parties that they were either the owners

or licensors of the Photographs and derivative works thereof. Based on this misrepresentation,

these Defendants received the benefit of licensing the Photographs for substantial fees.




                                                 30
           Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 31 of 32



        208.    Defendants have been unjustly enriched by the benefits they have received at

GEL’s expense, and equity and good conscience demand that Defendants give GEL restitution for

their receipt of those benefits.

        209.    In the alternative to the relief sought in Counts One and Two of this Complaint,

equity and good conscience require that Defendants disgorge any monies received for their

enrichment, which was improper and at GEL’s expense, and give GEL restitution for their receipt

of those benefits, in the amount of the reasonable value of each license, sale, and use of the

Photographs. By reason of the foregoing, GEL has sustained monetary damages in an amount to

be determined at trial.



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff GEL prays for judgment in its favor and against Defendants as

follows:

        (a)     For a preliminary and permanent injunction enjoining all Defendants, their

respective members, officers, principals, shareholders, agents, servants, employees, attorneys,

successors, and assigns; their respective divisions, such divisions’ respective members, officers,

principals, shareholders, agents, servants, employees, attorneys, successors, and assigns; and those

in privity with or in active concert or participation with any of them who receive actual notice of

the judgment by personal service or otherwise from any further acts of copyright infringement, the

alteration or removal of Copyright Management Information, the distribution of false Copyright

Management Information, false designation of origin, false advertising, and unjust enrichment;

        (b)     For an award of monetary damages in an amount to be proven at trial, but no less

than $500,000;




                                                31
          Case 1:20-cv-03023-LJL Document 1 Filed 04/14/20 Page 32 of 32



        (c)     For costs of this lawsuit;

        (d)     For their attorneys’ fees;

        (e)     For interest as allowed by law; and

        (f)     For such other relief as the Court deems just and proper.



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff GEL hereby demands

a trial by jury for all issues so triable in this case.


Dated: April 14, 2020                                      Respectfully submitted,

                                                           LEICHTMAN LAW PLLC

                                                     By:    /s/ David Leichtman

                                                           David Leichtman
                                                           Tatsuya Adachi
                                                           228 East 45th Street, Suite 605
                                                           New York, New York 10017
                                                           Tel: (212) 419-5210
                                                           dleichtman@leichtmanlaw.com
                                                           tadachi@leichtmanlaw.com

                                                           LAW OFFICES OF AMY J.
                                                           GOLDRICH

                                                     By:    /s/ Amy J. Goldrich

                                                           Amy J. Goldrich
                                                           228 East 45th Street, Suite 605
                                                           New York, New York 10017
                                                           Tel: (646) 247-5830
                                                           amy@amygoldrich.com


                                                           Attorneys for Plaintiff Grossman
                                                           Enterprises LLC




                                                     32
